DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 22 April 2021.

Regarding Previous Claim Objections
Previous objection to claims 1 and 11 has been withdrawn in view of the amendments to the objected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 11-15 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-15 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1, 2, 4-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “wherein the controller determines the protocols are complied with upon sensing a plurality of types of credentials presented in a predetermined order over a predetermined maximum period of time, wherein a first presentation of one of the plurality of types of credentials is uninterrupted and a second presentation of another of the plurality of types of credentials is bifurcated by the first presentation, and wherein: the plurality of types of credentials are security cards having different classifications; the system provides for a maximum amount of timing between sequential presentations of a first class of cards; and the system provides for a presentation of a second class of cards in any order so long as the second class of cards are provided between presentation of the first class of cards”.

Regarding claim 11, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Caterino et al. US Patent Application Publication No. 2016/0248748 teaches method and apparatus for making a decision on a card.

2.	Farino et al. US Patent Application Publication No. 2007/0094716 teaches unified network and physical premises access control server.

3.	Zhang US Patent Application Publication No. 2019/0364050 teaches preventing unauthorized access to secured information systems by injecting device data collectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 5, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633